UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

ORDER
-against-
18 Cr. 492 (PGG)
CLAUDIUS ENGLISH,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the sentencing of Defendant English, previously
scheduled for March 6, 2020, will now take place on May 1, 2020 at 4:00 p.m. in Courtroom
705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
February 20, 2020
SO ORDERED.

i
i
5

> 4

[ofA Aono”
Paul G. Gardephe *
United States District Judge

 
